The facts are stated in the original opinion. No exceptions are taken to the charge of the court on the ground that it did not submit the theory of transportation of intoxicating liquor for medicinal purpose. No special charge was asked submitting said issue to the jury. The only special charge which was asked, complaint of the refusal of which is urged, was one asking that the jury be told that the appellant had the right to transport intoxicating liquor for his own use. As stated by us in the original opinion, this is not the law. In the absence of some complaint of the charge as given, or of the refusal of some special charge presenting what the accused deems a correct presentation of the law, this court has no option other than to conclude that the charge on the point as given was satisfactory.
Appellant indulges in much discussion of the statement in our opinion that the testimony of the man who was accompanying appellant at the time he found the liquor by the roadside as to what was said by appellant, was hearsay. There is no doubt but that it was. It was not rejected by the court for that reason, or for any other. Hearsay may be a part of the res gestae under some circumstances. The testimony under discussion may have been admitted by the *Page 203 
trial court with this fact in mind. However, that may be, it does not operate to change or affect the settled legal proposition that one who is dissatisfied with the charge of the court must except to same, and, in most cases, must present a special charge correcting the error excepted to. As stated above, neither of these things was done by appellant.
The motion for rehearing will be overruled.
Overruled.